Title: To Thomas Jefferson from Andrew Ellicott, 17 October 1800
From: Ellicott, Andrew
To: Jefferson, Thomas



Dear Sir
Philadelphia. October 17th. 1800

I wrote to you soon after my arrival in this City last May, but having received no answer, I suspect the letter has not reached you.—
My Astronomical Journal which contains the principal part of the report to the Executive of the U.S. and his Catholic Majesty has been ready for the press some weeks, but delayed for want of the plans, and charts; the originals being annexed to the report to our Executive, and I had not time to take copies, expecting that I might again have them in my possession for that purpose, but in this I have been mistaken.—
From the conduct of administration towards me since my return, it is evident that I am marked out as a victim, but for what I know not, I am conscious of having served my country to the full extent of my abilities, without devoting one day to any kind of amusements, (my business excepted), during the three years, and eight months I was absent.—It is true that I did not aid Mr. Blunt’s plans in the District of Natchez, and that I opposed the British party in that country which was headed by Mr. A. Hutchins, who was then, and is yet, a Major on the British Military establishment.—The original documents to prove this fact as sworn to by himself, were intercepted, and forwarded to our Executive last February was a year.—Correct copies are now in my possession.—That our government and Mr. Blunt, in part of that disagreeable business, had an understanding I have no doubt, but on this subject, important as it is at this crisis, I am compelled to be silent.—The sedition law on the one hand, and the necessity I am under on the other of obtaining my money which is yet witheld have tied up my hands.—
Our elections in this quarter have generally gone favourably for republicanism,—even in this City, we have carried a republican for  Congress!—This year, the beginning of a new century, I am in hopes will be distinguished as an epoch in which republicanism not only became triumphant, but be too firmly established ever again to be shaken by the advocates for Monarchy.—
I am this moment informed that the monarchists have carried the election in the county of Lancaster;—but to ballance this it is reported that the republicans have been successful in the State of N. Jersey.—
I am Sir with due respect and esteem your Hbl. Servt.

Andw. Ellicott

